DETAILED ACTION
This non-final Office action is in response to the claims filed on June 25, 2020.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: [0061] “support ablade 122” requires revision. Appropriate correction is required.

Drawings
The drawings are objected to because:  
FIGS. 3, 4, 11A, 12A, and 12B – “2” and “3” lack lead lines.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, lines 36-37 – “the moveable panel” should be amended to “the moveable panel assembly”
Claim 1, lines 49,53 – “the moveable panel” should be amended to “the panel”
Claim 2, line 2 - “the moveable panel” should be amended to “the panel”
Claim 15, line 2 – “form” should be amended to “from”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 12-15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101932031.
KR101932031 discloses a sliding panel system comprising: a sill 11 extending along a longitudinal direction; a roller assembly 124 configured to be attached to the sill and comprising a roller adapted to rotate about an axis that is oriented transverse to the longitudinal direction; and a moveable panel 50 comprising a blade 151, the blade configured to be resting on the roller such that the roller is configured to rotate about the axis as the moveable panel moves along the longitudinal direction. (claim 10)

KR101932031 further discloses a sliding panel assembly for providing access to an exterior of a building structure, the sliding panel assembly comprising: a panel 50 separating the exterior from the building structure; a support rail 15 configured to support the panel vertically, the support rail configured to be positioned over a roller assembly 124 positioned in a sill, the support rail comprising a rail surface configured to face the sill; and a support flange 151 securely connected to the rail surface and extending from the support rail perpendicular to the rail surface, the support flange comprising a radial surface configured to contact the roller assembly for the support blade to move in a longitudinal direction, wherein the support flange is configured to extend downwardly from the rail surface into the sill. (claim 17)
KR101932031 further discloses wherein the support flange extends along a width of the support rail (claim 18) and wherein the support rail and the support flange are formed from a monolithic piece of material. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over KR101932031, as applied above, in view of US 2019/0169921 A1.
KR101932031 discloses that the roller is disposed beneath a top surface of the sill, but fails to explicitly disclose that the roller is disposed beneath a top surface of a floor.
US 2019/0169921 teaches of a roller that is disposed beneath a top surface of a floor 7.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to position the KR101932031 sill at least in part below the floor such that the roller is disposed beneath a top surface of the sill, as taught by US 2019/0169921, for aesthetic reasons and to minimize the chance of a user tripping over the sill. 

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over KR101932031, as applied above, in view of KR 101202127B1.
	KR101932031 fails to disclose a weep slot cutout in a bottom surface of the sill. 
KR 101202127B1 teaches of a weep slot H (see at least Fig. 3b) cutout in a bottom surface of the sill. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a weep slot with KR 101932031, as taught by KR 101202127B1, in order to minimize the build up of water within the sill. (claim 16)
KR 101932031 fails to disclose wherein a length of the support flange extends the width of the support rail.
KR 101202127B1 teaches that the length of the support flange extends the width of the support rail. (see at least FIGS. 3b and 5)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to extend the length of the KR101932031 support flange such that it extends the width of the support rail, as taught by KR 101202127B1, in order to facilitate movement of the panel along the sill.  (claim 19)

Allowable Subject Matter
Claims 1 and 2 would be allowable when their respective claim objections are overcome. Since claims 3-9 depend from claim 1, claims 3-9 would also be allowed upon overcoming the claim objections to claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634